Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 1 of 10 PageID #:5




               EXHIBIT A
                                            Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 2 of 10 PageID #:6
                                                                                   12-Person Jury
                    Return Date: No return date scheduled
                    Hearing Date: 7/26/2021 9:30 AM - 9:30 AM
                    Courtroom Number: 2008                                                                                      FILED
                    Location: District 1 Court                                                                                  3/26/2021 5:39 PM
                             Cook County, IL
                                                                                                                               Fill_
                                                                                                                                   M,riMINVEZ
                                                                                                                                Crletebri-mtnIK
                                                                                                                                COOK COUNTY, IL
                                                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                      63
FILED DATE: 3/26/20215:39 PM2021CH0 14




                                                              COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                 12738854
                                                                                                )
                                           ARACELI CERVANTES, on behalf of herself              )
                                           and all others similarly situated,                   )
                                                                                                )
                                                          Plaintiff,                            )
                                                                                                        Case No.       2021CH01463
                                                                                                )
                                                          v.                                    )
                                                                                                )       CLASS ACTION
                                           ALLTRAN FINANCIAL, LP.,                              )
                                                                                                )       JURY DEMANDED
                                                          Defendant.                            )
                                                                                                )

                                                                           CLASS ACTION COMPLAINT

                                                  Plaintiff Araceli Cervantes, individually and on behalf of a putative class, brings this

                                           action under the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (the "FDCPA").

                                                                              NATURE OF THE CASE

                                                  1.      The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

                                           collection methods, conduct which harasses or abuses any debtor, and the use of any false or

                                           deceptive statements in connection with debt collection attempts.

                                                  2.      In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

                                           use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

                                           debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                                           to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).

                                                  3.      Moreover, Congress has explicitly described the FDCPA as regulating "abusive

                                           practices" in debt collection. 15 U.S.C. §§ 1692(a) — 1692(e). Any person who receives a debt

                                           collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15



                                                                                            1
                                          Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 3 of 10 PageID #:7




                                         U.S.C. §§ 1692(e) ("It is the purpose of this subchapter to eliminate abusive debt collection

                                         practices by debt collectors, to insure that those debt collectors who refrain from using abusive
FILEDDATE: 3/26/20215:39 PM2021CH01463




                                         debt collection practices are not competitively disadvantaged, and to promote consistent State

                                         action to protect consumers against debt collection abuses").

                                                 4.     To this end, the FDCPA encourages consumers to act as "private attorneys

                                         general" to enforce the public policies and protect the civil rights expressed therein. Grabill v.

                                         Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                                                 5.     Because of this, courts have held that "the FDCPA's legislative intent emphasizes

                                         the need to construe the statute broadly, so that we may protect consumers against debt

                                         collectors' harassing conduct" and that "[t]his intent cannot be underestimated." Ramirez v.

                                         Apex Financial Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. III. 2008).

                                                 6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

                                         through the FDCPA, 15 U.S.C. § 1692 et seq.

                                                 7.     "An action to enforce any liability created by [the FDCPA] may be brought in any

                                         appropriate United States district court without regard to the amount in controversy, or in any

                                         other court of competent jurisdiction, within one year from the date on which the violation

                                         occurs." 15 U.S.C. § I692k(d). (emphasis added).

                                                                         VENUE AND JURISDICTION

                                                 8.     Jurisdiction over Defendant is proper under 735 ILCS 5/2-209(a)(1) (transaction

                                         of any business within this State), section 2-209(b)(4) (corporation doing business within this

                                         State), and section 2-209(c) (any other basis now or hereafter permitted by the Illinois

                                         Constitution and the Constitution of the United States).




                                                                                          2
                                          Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 4 of 10 PageID #:8




                                                     9.    Defendant collects debts from consumers in Illinois and has a registered agent in

                                         Illinois.
FILEDDATE: 3/26/20215:39 PM2021CH01463




                                                     10.   Venue is proper in this County pursuant to 735 ILCS 5/2-101, because this is the

                                         county in which the transactions and occurrences at issue, or some part thereof, occurred. In

                                         addition, Defendant regularly does business in this County.

                                                     11.   Pursuant to General Order No. 1.2 of the Circuit Court of Cook County, this

                                         action is properly before the Chancery Division of the County Department because it is a

                                         putative Class Action.

                                                                                        PARTIES

                                                     12.   Plaintiff is a resident of the State of Illinois, from who Defendants attempted to

                                         collect a delinquent consumer debt allegedly owed for an CTA C&M Federal Credit Union

                                         account. Plaintiff is thus a "consumer" as that term is defined in 15 U.S.C. § 1692a(3) of the

                                         FDCPA.

                                                     13.   Defendant Alltran Financial, LP ("Alltran" or "Defendant") is a limited

                                         partnership with its principal place of business in Texas. Alltran registered to do business in

                                         Illinois, and its registered agent in Illinois is CT Corporation System, 1999 Bryan St., Suite 900

                                         Dallas, TX 75201.

                                                     14.   Alltran is engaged in the business of a collection agency, using the mails and

                                         telephone to collect consumer debts originally owed to others.

                                                     15.   Alltran holds a collection agency license from the State of Illinois.

                                                     16.   Alltran regularly collects or attempts to collect defaulted consumer debts due or

                                         asserted to be due another, and is a "debt collector" as defined in 15 U.S.C. § 1692a(6) of the

                                         FDCPA.



                                                                                             3
                                            Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 5 of 10 PageID #:9




                                                                               FACTUAL ALLEGATIONS

                                                      17.   According to Defendant, Plaintiff incurred a debt, originally for a Citibank N.A.
FILEDDATE: 3/26/2021 5:39 PM2021C H01463




                                           consumer credit account (the "Account").

                                                      18.   Plaintiff used the Account primarily for personal, family, and household

                                           purchases.

                                                      19.   The alleged debt is thus a "debt" as that term is defined by § 1692a(5) of the

                                           FDCPA.

                                                      20.   Plaintiff did not make payments on the Account when due and it went into

                                           default.

                                                      21.   Citibank subsequently retained Alltran to collect the Account.

                                                      22.   Alltran sent a letter to Plaintiff on August 11, 2020 (the "Letter"), attempting to

                                           collect the Account. (Exhibit A, Letter).

                                                      23.   The Letter stated that the total balance due was $1,671.65.

                                                      24.   The Letter also stated, in relevant part:

                                                            As of the date of this letter, you owe the amount stated above. Because your
                                                            account continues to accrue interest and may accrue late and other charges
                                                            on all owed balances pursuant to your agreement with your creditor, the
                                                            Total Balance on the date you pay may be greater. If you pay the Total
                                                            Balance above, an adjustment may be necessary after we receive your
                                                            payment.

                                           (Ex. A, Letter) (emphasis added).

                                                      25.   Alltran's statement that the creditor may assess late charges was a false statement.

                                                      26.   Plaintiff was confused by the statement that late charges could vary day to day

                                           because late charges could not accrue on the Account.

                                                      27.   The unsophisticated consumer would be confused by the statement that late

                                           charges could vary day to day because late charges could not accrue on the account.


                                                                                              4
                                         Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 6 of 10 PageID #:10




                                                  28.    In fact, late charges were never going to be assessed on the Account as the

                                         Account had already been accelerated.
FILEDDATE3/25/20215:39 PM 202 1CH01463




                                                  29.    Once a debt is accelerated, there are no longer periodic payments due and owing,

                                         and therefore no available late charges for being late on a periodic payment. Rodriguez v. Codilis

                                         & Assocs., P.C., No. 17-cv-03656, 2018 U.S. Dist. LEX1S 54898, at *11 (N.D. Ill. Mar. 30,

                                         2018) (stating "As Rodriguez points out, BSI cannot impose late charges for failure to make

                                         monthly payments after a loan has been accelerated.") (citing Rizzo v. Pierce & Associates, 351

                                         F.3d 791, 793 n.1 (7th Cir. 2003)).

                                                  30.    15 U.S.C. § 1692e of the FDCPA provides as follows:

                                                         False or misleading representations

                                                         A debt collector may not use any false, deceptive, or misleading
                                                         representation or means in connection with the collection of any debt.
                                                         Without limiting the general application of the foregoing, the following
                                                         conduct is a violation of this section:

                                                         . . . (2) The false representation of—

                                                                (A) the character, amount, or legal status of any debt; or...

                                                        ... (5) The threat to take any action that cannot legally be taken or that
                                                        is not intended to be taken...

                                                        ... (10) The use of any false representation or deceptive means to collect
                                                        or attempt to collect any debt or to obtain information concerning a
                                                        consumer. . . .

                                                 31.    Alltran made a false statement, in violation of 15 U.S.C. §§ 1692e and

                                         1692e(2)(a), and threatened an action it and/or its client client did not intend to take, in violation

                                         of 15 U.S.C. §§ 1692e(5) and 1692e(10), when it stated that it could charge late fees when it

                                         could not and would not charge such fees.

                                                 32.    15 U.S.C. § 1692f of the FDCPA provides as follows:



                                                                                           5
                                          Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 7 of 10 PageID #:11




                                                         Unfair practices

                                                         A debt collector may not use unfair or unconscionable means to collect
                      5:39PM2021CH:0463




                                                         or attempt to collect any debt....

                                                  33.    Alltran engaged in an unfair practice, in violation of 15 U.S.C. § 1692f, when it

                                          stated that late fees may accrue on an accelerated debt.
F ILEDDATE: 3/26/202 1




                                                  34.    A collection letter is misleading to an unsophisticated consumer if it falsely

                                          implies a possible outcome that cannot legally come to pass. Boucher v. Fin. Sys. of Green Bay,

                                          Inc., 880 F.3d 362, 364 (7th Cir. 2018).

                                                  35.    Violations of the FDCPA that would influence a consumer's decision to pay a

                                          debt in response to a collection letter, are material. Id. (citing Muha v. Encore Receivable Mgmt.,

                                          Inc., 558 F.3d 623, 628 (7th Cir. 2009)). Here, Alltran's misrepresentation that the balance was

                                          increasing would make Plaintiff more likely to pay the Account out of concern that the balance

                                          would be higher if she waited until some future date to pay.

                                                                              CLASS ALLEGATIONS

                                                 36.     Plaintiff brings this action individually and as a class on behalf of (1) all persons

                                          similarly situated in the State of Illinois (2) from whom Defendant attempted to collect a

                                          delinquent Citibank N.A. debt (3) by mailing a letter substantially similar to Exhibit A, which (4)

                                          states that "because of interest, late charges, and other charges that may vary from day to day, the

                                          amount due on the day you pay may be greater" (5) when late charges could not legally be

                                          assessed (6) sent between one year prior to the filing of this Class Action Complaint up to the

                                          filing of this Class Action Complaint (thc "Class").

                                                 37.     Plaintiff may alter the class definition to conform to developments in the case and

                                          discovery.

                                                 38.     The proposed classes meet all requirements under 735 ILCS 5/2-801.


                                                                                           6
                                         Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 8 of 10 PageID #:12




                                                39.    Numerosity: Upon information and believe, the Class is so numerous that joinder

                                        of all individual plaintiffs would be impracticable. The exact number of members of the Class
                   5:39PM 2021CH01463




                                        are presently unknown and can only be ascertained through discovery because that information is

                                        exclusively in the possession of Defendant. However, it is reasonable to infer that more than 40
FILEDDATE: 3/26/2021




                                        Illinois consumers received a letter materially identical to Exhibit A hereto given that it is a form

                                        letter. Members of the Class can be easily identified through Defendant's records. Class

                                        members may be notified of the pendency of this action by recognized, Court-approved notice

                                        dissemination methods, which may include U.S. mail, electronic mail, Internet postings, and/or

                                        published notice.

                                                40.    Commonality and Predominance: Plaintiffs claims are typical of the claims of

                                        the Class. Common questions of law or fact raised by this class action complaint affect all

                                        members of the Class and predominate over any individual issues. Common relief is therefore

                                        sought on behalf of all members of the Class.

                                                41.    Adequacy of Representation: Plaintiff is an adequate representative of the Class

                                        because her interests do not conflict with the interests of the members of the Class she seeks to

                                        represent and she intends to prosecute this action vigorously. Plaintiff has retained counsel

                                        competent and experienced in class action litigation. The interests of the Class will be fairly and

                                        adequately protected by Plaintiff and her counsel and Plaintiff's claim is typical of the claims of

                                        the class members.

                                               42.     Superiority: A class action in this case would be superior to any other available

                                        means for the fair and efficient adjudication of this controversy, and no unusual difficulties are

                                        likely to be encountered in the management of this class action. The damages or other financial

                                        detriment suffered by Plaintiff and members of the Class are relatively small compared to the



                                                                                         7
                                          Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 9 of 10 PageID #:13




                                         burden and expense that would be required to individually litigate their claims against

                                         Defendant, so it would be impracticable for members of the Class to individually seek redress for
FILEDDATE: 3/26/20215:39PM 2021CH01463




                                         Defendant's wrongful conduct. Individualized litigation creates a potential for inconsistent or

                                         contradictory judgments and increases the delay and expense to all parties and the judicial

                                         system. By contrast, the class action device presents far fewer management difficulties, and

                                         provides the benefits of single adjudication, economy of scale, and comprehensive supervision

                                         by a single court.

                                               COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—CLASS CLAIM

                                                 43.    Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

                                                 44.    Defendant made a false statement, in violation of 15 U.S.C. §§ 1692e,

                                         1692e(2)(a), and threatened an action its client did not intend to take, in violation of 15 U.S.C. §§

                                         1692e(5) and 1692e(10), when it stated that it could charge late charges when it could not and

                                         would not.

                                                 45.    Defendant engaged in an unfair practice, in violation of 15 U.S.C. § 1692f, when

                                         it stated that late fees may accrue on an accelerated debt.


                                                WHEREFORE, Plaintiff asks for an award in her favor and against Defendant as follows:

                                                 A. Certification of the proposed Class;

                                                 B. Designation of Plaintiff as representative of the proposed Class and designation of
                                                    Plaintiff's counsel as Class counsel;

                                                 C. Statutory damages pursuant to 15 U.S.C. § 1692(a)(2);

                                                 D. Attorney's fees, litigation expenses and costs of suit pursuant to 15 U.S.0 §
                                                    l692k(a)(3); and

                                                 E. Such other or further relief as the court deems proper.




                                                                                          8
                                            Case: 1:21-cv-03410 Document #: 1-1 Filed: 06/24/21 Page 10 of 10 PageID #:14




                                                                                 JURY DEMAND

                                          Plaintiff demand trial by jury.
FILEDDATE: 3/26/20 215: 39PM2021CH01463




                                                                                                      By: s/ Daniel Brown
                                                                                                      Daniel Brown (atty # 60359)
                                                                                                      Main Street Attorney, LLC
                                                                                                      PO Box 247
                                                                                                      Chicago, IL 60690
                                                                                                      P: (773) 453-7410
                                                                                                      E: daniel@mainstreetattorney.com

                                                                                                      Counsel for Plaintiff




                                                                     NOTICE OF LIEN AND ASSIGNMENT

                                          Please be advised that Plaintiff's counsel claims a lien upon any recovery herein for 1/3 or such
                                          amount as a court awards. All rights relating to attorney's fees have been assigned to counsel.


                                                                                               By: /s/ Daniel Brown
                                                                                               Daniel Brown




                                                                                          9
